—Appeals by defendant from two judgments of the County Court, Putnam County (Hickman, J.), both rendered March 20, 1985, convicting him of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the second degree under indictment No. 73/84 and criminal possession of a controlled substance in the seventh degree under indictment No. 74/84, upon jury verdicts, and imposing sentence.
Judgments affirmed.
Defendant was arrested in his car while counting the money he received from an undercover police officer in exchange for 2.47 ounces of cocaine. The sale was observed by a second undercover officer as well. Defendant was in possession of an additional 1.8589 grams of cocaine when he was arrested by a third officer. The officers and the defendant testified at the trial. Defendant’s proof reflected solely upon the officers’ credibility. Defendant’s primary contention relates to proof of his guilt at trial and centers on the credibility of witnesses who testified in detail subject to extensive cross-examinations. Issues of credibility are primarily for the jury (see, People v Gruttola, 43 NY2d 116, 122). We have reviewed the evidence and find that it was sufficient to permit a rational trier of fact *635to conclude beyond a reasonable doubt that defendant was guilty of the crimes charged (see, People v Contes, 60 NY2d 620, 621).
We have considered defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.